DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species 1 (claims 1-13, 16, 17 and 20-23) in the reply filed on 10/15/2020 is acknowledged.

Claims 14-15, 18-19 and 24-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 states, “the conductive wiring layer”. This lacks antecedent basis as it is not defined in either claim 5 or independent claim 1 that precedes claim 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the first or second insulating layer that were defined in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 11 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kawai et al. (US Patent 5939789).

Regarding claim 1 – Kawai teaches a multilayer wiring board (fig. 1(b) [title] Kawai states, “multilayer substrates”) comprising: a first insulating layer (combination of middle insulating layers 1 & 6 as shown in annotated figure 1(b) below); a second insulating layer (layers 1 & 6 below the first insulating layer, see annotated figure 1(b) below) stacked on the first insulating layer (see fig. 1(b)); a via conductor (combination of elements 4 & 5 [column 6 lines 53-54] Kawai states, “via hole end part, 4…via hole, 5”) inside each of the first insulating layer and the second insulating layer (see figure 1(b) below); and a conductive bonding layer (2 [column 6 line 53] Kawai states, “wiring, 3”) to 

    PNG
    media_image1.png
    465
    951
    media_image1.png
    Greyscale

Regarding claim 2 – Kawai teaches the multilayer wiring board according to claim 1, wherein a relationship t1 < T1 is satisfied, where t1 is a maximum thickness of the bonding layer (fig. 1(b), 2) and T1 is a maximum thickness of the via conductor (4/5; figure 1(b) shows the bonding layer having a thickness well below that of the via conductor 4/5).

Regarding claim 11 – Kawai teaches the multilayer wiring board according to claim 1, wherein the insulating layer (fig. 1(b), 1& 6) including the via conductor (4/5) is made of thermoplastic resin ([column 7 line 15 and 26-27] Kawai states, “insulation film 1 is made of polyimide…a polyimide-based bonding agent 6 is used for bonding substrates. A polyimide-based thermoplastic bonding agent”).

Claim(s) 3-4 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai et al. in view of Furutani et al. (US PG. Pub. 2016/0255717)

Regarding claim 3 – Furutani teaches a multilayer wiring board (fig. 6J [title] Furutani states, “multilayer wiring board”) comprising: a first insulating layer (23 [paragraph 0031] Furutani states, “resin insulating layer 23”); a third insulating layer (insulating layer shown directly above first insulating layer 23) stacked on the first insulating layer (see fig. 6J); a conductive wiring layer (212 [paragraph 0046] Furutani states, “plating film 212”) on a surface of the first insulating layer (23) on a side (top side) facing the third insulating layer (see fig. 6J); a via conductor (fig. 6G, 15 [paragraph 0047] Furutani states, “conductor post”) inside the third insulating layer (see fig. 6J); and a conductive bonding layer (211 [paragraph 0046] Furutani states, “plating film 212 that is formed on the metal coating 211”) to bond the conductive wiring layer (212) to the via conductor (15); wherein the first insulating layer (23) is directly bonded to the third insulating layer (claimed structure shown in figure 6J); a relationship a2 > b2 is satisfied, where a2 is a maximum diameter of the bonding layer (diameter of layer 211 [paragraph 0053] 

Regarding claim 4 – Furutani teaches the multilayer wiring board according to claim 3, wherein a relationship t2 < T2 is satisfied, where t2 is a maximum thickness of the bonding layer (fig. 6J, 211), and T2 is a maximum thickness of the via conductor (15; figure 6J shows the bonding layer 211 having a thickness well below that of the via conductor 15; also described in paragraph 0046 & 0083).

Regarding claim 16 – Furutani teaches the multilayer wiring board according to claim 3, wherein the third insulating layer (fig. 6J, insulating layer shown directly above first insulating layer 23) includes one layer (figure 6J shows only a single layer for the third insulating layer).

Regarding claim 17 – Furutani teaches the multilayer wiring board according to claim 16, wherein the via conductor (fig. 6J, 15) inside the third insulating layer (insulating .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. in view of Sakai et al. (US PG. Pub. 2018/0326542).

Regarding claim 5 – Kawai teaches the multilayer wiring board according to claim 1, but fails to teach wherein the bonding layer includes an intermetallic compound layer M including a Cu component and a Sn component at least at an interface with the via conductor or the conductive wiring layer.
 	Sakai teaches wherein a bonding layer (fig. 2, 201 [paragraph 0031] Sakai states, “bonded structure 201”) includes an intermetallic compound layer M ([paragraph 0031] Sakai states, “alloy layer 202 of bonded structure 201 is an intermetallic compound”) including a Cu component (104 [paragraph 0031] Sakai states, “Cu is contacted in metallized layer 104”) and a Sn component ([paragraph 0031] Sakai states, “a SnNi ( tin-nickel) alloy is contained in alloy layer 202”) at least at an interface with the via conductor or the conductive wiring layer (interface between layers 104 and 202).
. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. in view of Imafuji et al. (US PG. Pub. 2014/0138134).

Regarding claim 6 – Kawai teaches the multilayer wiring board according to claim 1, but fails to specifically teach wherein the bonding layer sequentially includes an intermetallic compound layer M including a Cu component and a Sn component, an intermetallic compound layer N including a Cu component and one of a Ni component or a Mn component, and the intermetallic compound layer M.
 	Imafuji teaches a multilayer wiring board (figs. 7-8) having a bonding layer (60/62) wherein the bonding layer sequentially includes an intermetallic compound layer M including a Cu component and a Sn component (60 [paragraph 0080] Imafuji states, the first intermetallic compound 60 (a Sn--Ni--Cu layer)”), an intermetallic compound layer N including a Cu component and one of a Ni component (62 [paragraph 0025] Imafuji states, “the second intermetallic compound 62 (a Sn--Ni layer)”) or a Mn 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multilayer wiring board having a bonding layer as taught by Kawai with the bonding layer having an intermetallic compound of Cu and Sn and an intermetallic compound of Cu and Ni as taught by Imafuji because Imafuji states regarding intermetallic compounds, “intermetallic compounds are generally hard” [paragraph 0029]. Using intermetallic compounds in the bonding layer can withstand high heat treatments in the processing steps of the multilayer wiring board.

Claims 7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al.

Regarding claim 7 – Kawai teaches the multilayer wiring board according to claim 1, wherein the bonding layer (fig. 1(b), 2) includes at least one of Cu ([column line ] Kawai states, “wiring pattern 2 in this embodiment is made of copper”) or Ag.
 	Kawai does not teach wherein the Cu or Ag is a sintered metal.
 	In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. “bonding layer made of Cu or Ag”, sintered”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Regarding claim 12 – Kawai teaches the multilayer wiring board according to claim 1, but fails to teach wherein the first insulating layer and the second insulating layer each include one layer.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to form each of the first and second insulating layers from a single layer, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Implementing these layers as single layers will reduce the complexity of stacking (fewer parts) and increases the bonding by embedding the bonding layer and the conductive via within a single layer.

Regarding claim 13 – Kawai teaches the multilayer wiring board according to claim 12, wherein the via conductor (fig. 1(b), 4/5) inside the first insulating layer (see annotated figure 1(b) above) and the via conductor (4/5) inside the second insulating layer (see annotated figure 1(b) above) are each made of plated metal ([column 7 line 21-22] Kawai states, “The bonding member 5 of this embodiment is made of Sn and mounted so that the end of the via hole is covered by plating”).

Claims 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. in view of Kasuga et al. (US PG. Pub. 2018/0014403).

Regarding claim 7 – Kawai teaches the multilayer wiring board according to claim 1, but fail to explicitly teach wherein the bonding layer includes a sintered metal layer including at least one of Cu or Ag. 	
 	Kasuga teaches a bonding layer (fig. 1, 3) includes a sintered metal layer (4 [paragraph 0088] Kasuga states, “sintered layer 4”) including at least one of Cu ([paragraph 0075] Kasuga states, “when metal particles composed of copper are used, copper oxide and copper hydroxide are formed in a portion of the sintered layer 4”) or Ag. 	
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multilayer wiring board having a bonding layer as taught by Kawai with the bonding layer being a sintered metal layer of Cu as taught by Kasuga because Kasuga states regarding this bonding layer, “the substrate having a high peel strength between a base film and a metal layer and being capable of being produced at a low cost” [paragraph 0008].

Regarding claim 8 – Kawai in view of Kasuga teach the multilayer wiring board according to claim 7, but fails to explicitly teach wherein an interfacial metal bond (Kasuga; fig. 1, bond shown between sintered layer 4 and wiring layer 5) is present between the via conductor or the conductive wiring layer (5 [paragraph 0035] Kasuga states, “plating layer 5”) and the sintered metal layer (4).

.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Kasuga et al. as applied to claim 7 above, and further in view of Ide et al. (US PG. Pub. 2008/0160183).

Regarding claim 9 – Kawai in view of Kasuga teach the multilayer wiring board according to claim 7, but fails to explicitly teach wherein the sintered metal layer is made of a sintered body of a first metal and a second metal, the first metal and the second metal are each one of Cu or Ag, and particles of the first metal are dispersed in a sea-island configuration in the second metal.
 	Ide teaches a sintered metal layer (fig. 11, 210 [paragraph 0085] Ide states, “a conductive sintered layer forming composition 210”) wherein the sintered metal layer (210) is made of a sintered body of a first metal and a second metal, the first metal and the second metal are each one of Cu or Ag ([paragraph 0051] Ide states, “the invention is composed of metal silver or an alloy layer of the metal silver, as a main substance, and Au, Cu, Ni, Ti, Pt and Pd, so that it has excellent heat resistance and heat radiating property”), and particles of the first metal are dispersed in a sea-island 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multilayer wiring board having a bonding layer including a sintered layer as taught by Kawai in view of Kasuga with the sintering layer having copper and silver in a sea-island configuration as taught by Ide because Ide states, “high heat radiating material is required in order to assure the heat resistance and heat radiating property of the bonding portion” [paragraph 0051]. These materials will promote increased bonding strength.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. in view of Papakos et al. (US PG. Pub. 2015/0009639).

Regarding claim 20 – Kawai teaches the multilayer wiring board according to claim 1, but fails to teach wherein the multilayer wiring board has an overall thickness greater than an overall width thereof.
 	Papakos teaches a wiring board (fig. 1B, 140 [paragraph 0126] Papakos states, “circuit board 140”) that has an overall thickness greater than an overall width thereof ([paragraph 0037] Papakos states, “Circuit board 140 is substantially the same width (other than small differences due to manufacturing tolerances) as circuit board 110, but it is at least twice the height of circuit board 110”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multilayer wiring board as .

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. in view of Dalmia et al. (US PG. Pub. 2019/0139915).

Regarding claim 21 – Kawai teaches the multilayer wiring board that is capable of functioning as an interposer according to claim 1, but fails to teach an electronic device comprising: a first circuit board; a second circuit board; and an interposer between the first circuit board and the second circuit board; wherein the interposer includes multiple terminals; and the first circuit board and the second circuit board are electrically connected to the via conductors in the multilayer wiring board.
 	Dalmia teaches an a multilayer wiring board (fig. 3, 102) defining an interposer (board 102 is shown between PCBs 108 and 106); and an electronic device (300 [paragraph 0058] Dalmia states, “wireless module 300”) comprising: a first circuit board (108); a second circuit board (302); and the interposer (102) between the first circuit board (108) and the second circuit board (302); wherein the interposer (102) includes multiple terminals (124 [paragraph 0037] Dalmia states, “metallic traces 124”); and the first circuit board (108) and the second circuit board (302) are electrically connected to the via conductors (118 [paragraph 0038] Dalmia states, “through vias 118”) in the multilayer wiring board (102).


Regarding claim 22 – Kawai in view of Dalmia teach the electronic device according to claim 21, wherein the interposer (Dalmia; fig. 3, 102) allows high frequency signals to pass therethrough ([paragraph 0042] Kawai states, “For example, low-k pre-preg layers may be used in the semiconductor package 102 to allow for high-frequency, low signal degradation signaling”).

Regarding claim 23 – Kawai in view of Dalmia teach the electronic device according to claim 21, wherein the first circuit board (Dalmia; fig. 3, 108) is an antenna ([paragraph 0042] Dalmia states, “antenna package 108”); and the second circuit board (302) is a control board ([paragraph 0078] Dalmia states, “The electronic components may be any suitable electronic components, such as ICs, RFICs, microcontrollers, baseband chips, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kim et al. (US PG. Pub. 2010/0096178) discloses non-shrinkage ceramic substrate and manufacturing method thereon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEVEN T SAWYER/Primary Examiner, Art Unit 2847